The indictment was demurred to, but the judgment of the court fails to show any ruling on demurrer. In the absence of such ruling, there is nothing for this court to pass upon.
The judgment shows a ruling on a motion to quash the indictment, but no motion to quash appears in the record. In the absence of such motion, this court will presume that the court's action on the motion was without error.
The admission of the testimony of the witness Watson to the statement made by the defendant at the still at the time the arrest was made was not error, for the reason that what defendant said there at the time was a part of the res gestæ. Again, the crime of manufacturing liquor is continuous in its nature, and, when referring to the same still and location, proof of other "runs," having been made would be competent evidence to establish the offense.
There is no error in the record, and the judgment is affirmed.
Affirmed.